DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1-20, the present invention is direct to a thermal testing system and method: Independent claim 1, 11 identify the uniquely distinct features of " a boiler and a chiller fluidly connected to the pump, the temperature of the liquid being controlled by at least one valve configured to alternatively direct hot or cold fluid to the inlet of the chamber;"
The closest prior art, Sibik (US 5916251 A) and Stuckey et al. (US 20100224352 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 1, 11 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	8/12/22